842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Kelvin J. MILES, Petitioner.
No. 88-8001.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1988.Decided March 4, 1988.

Kelvin J. Miles, appellant pro se.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kelvin Miles has petitioned this Court for a writ of mandamus compelling the Maryland circuit court to appoint counsel and hold a hearing on his state habeas petition.  This Court has neither appellate nor mandamus jurisdiction over the Maryland circuit court.   See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586 (4th Cir.1969).  There being no authority for granting the relief Miles seeks, we grant leave to proceed in forma pauperis, deny Miles' petition for mandamus and injunctive relief, and dismiss this action.


2
DISMISSED.